Citation Nr: 1643803	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  06-31 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, including service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the Veteran requested a Travel Board hearing in an October 2006 substantive appeal, he subsequently withdrew his hearing request in a March 2007 statement.  

The Board previously remanded this matter in March 2011.


FINDING OF FACT

Since January 13, 2006, due to his service-connected disabilities, the Veteran has required assistance with managing medications and money, and he has required regular care or assistance to protect him from the dangers and hazards incident to his daily environment.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person have been met effective January 13, 2006, excluding any periods during which the Veteran was hospitalized at the government's expense pursuant to 38 C.F.R. § 3.552.  38 U.S.C.A. §§ 1114 (l), 5107(b) (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  A factor considered in determining the need for regular aid and attendance is whether a claimant can show a factual need for aid and attendance.  38 C.F.R. §§ 3.351 (b)-(c), 3.352(a) (2015).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a). 

In the instant case, service connection is in effect for posttraumatic stress disorder (PTSD) with psychosis, rated as 100 percent disabling; coronary artery disease (CAD), rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and residuals of malaria, rated as noncompensable. 

The Veteran asserts that he is completely helpless in his activities of daily living and requires the regular aid and attendance of another person in order to perform them.  While he also contends that he is helpless due to a number of nonservice-connected physical disabilities, in addition to his service-connected disabilities, the Board finds that the record is at least in equipoise as to whether his service-connected disabilities independently render him in need of care or assistance on a regular basis to protect against the hazards or dangers incident to his daily environment.  In particular, the Board finds that the Veteran's PTSD with psychosis renders him helpless to manage his medications, of which he requires over 30 types daily.

In support of that finding, in a January 2006 statement, a VA clinical social worker noted that the Veteran is 100 percent service connected for PTSD (and 0 percent service connected for malaria), and "is in need of assistance with his activities of daily living [] due to his service related disabilities."  Thereafter, VA providers in February 2011 and April 2015 indicated that the Veteran's PTSD and/or mental health issues impact his ability to care for himself.  In February 2011, the VA provider found that the Veteran's PTSD, along with a number of other nonservice-connected disabilities, restricts his activity and functions.  The Veteran was noted to require medication management, as he takes over 30 medications per day, and to rely on his daughter to manage finances because he is unable to do so on his own.  In April 2015, a VA physician noted that the Veteran was currently hospitalized, and further requires nursing home care because of "visual & auditory hallucinations" and intermittent behavioral issues due to dementia, bipolar disorder, and schizoaffective disorder.  The VA physician also noted that the Veteran needed assistance with both medication management and with finances due to "dementia & mental health."  

The findings of the VA providers are supported by the medical evidence of record, which shows chronic and severe PTSD with psychosis requiring frequent hospitalizations and necessitating involvement of the Veteran's children in his medical care.  During an April 2006 VA PTSD examination, the Veteran was noted to have daily auditory hallucinations, characterized as persecutory and command, as well as persistent visual hallucination, and occasional homicidal ideation towards his wife.  He was assigned a GAF score of 40, indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  He stated that he spends most of his time watching television because he is unable to do anything else.

Thereafter, ongoing VA treatment notes show that the Veteran has been hospitalized multiple times for and has required assistance due to mental health issues since filing his claim for aid and attendance in January 2006.  In May 2007, it was noted that the Veteran's social impairment caused by his PTSD is of such intensity that the Veteran isolates himself because he is afraid his impulses when dealing with people put him and others in danger.  In August 2008, it was noted that the Veteran had a long history of PTSD and other psychiatric diagnoses, recently moved to Chicago to live with his daughters, complained of subjective memory problems, and "is unable to care for his ADL's due to medical and mental illness."  In January 2009, he was noted to be a poor historian and was unable to focus throughout an interview and so most information regarding the Veteran was obtained from his two daughters.  He was hospitalized in July 2010 for psychiatric problems, including PTSD and psychosis, was noted to have unpredictable behavior, and was assigned a GAF score of 40.  In December 2010 he was again hospitalized for PTSD and schizoaffective disorder, bipolar type, following a verbal and physical altercation with family members.  Upon discharge, it was noted that the Veteran needed assistance at home so if he could not stay with his daughter, he would be placed in a nursing home.  He returned for further psychiatric hospitalization less than two weeks after discharge in December 2010.  

In April 2011, the Veteran was described as not a good historian and seemed to be confused with frequent questions, and his daughter was noted as being involved with his care.  Then, in August 2011, he was again admitted for "24/7 medical, psychological, and ADL care."  It was noted that his son and primary caregiver was to be incarcerated until December 2011, and that the Veteran is unable to care for his self with respect to medications, some ADLs, meals, and activities.  The Veteran then returned home in December 2011.  However, in July 2012, the Veteran was admitted to the Community Living Center (CLC) for continuing care after his children determined they could not care for him.  In August 2013, he was transferred to inpatient psychiatric care for psychotic symptoms.  He was paranoid and violent, and he hit a staff member.  He was again admitted for acute psychosis in February 2015, at which time he was noted to have shown signs of aggression including hitting another patient and several episodes of physical aggression towards staff.  He was discharged to a private facility with the approval of his daughter.

Specifically with respect to an inability to manage medications due to mental health problems, VA treatment notes show that the Veteran required emergency treatment on multiple occasions for problems caused by narcotic intoxication or multiple medications, including in January 2012 at which time he was living at home and not in a facility.  Such evidence supports that the Veteran's mental incapacity necessitated care or assistance on a regular basis to protect against the hazards or dangers incident to mismanagement of his daily medication regimen.

The Board finds that the February 2011 and April 2015 aid and attendance reports completed by VA providers, including a VA physician in April 2015, that the Veteran cannot manage his medications or finances without assistance due to his mental health condition, establish a factual need for aid and attendance, in that the Veteran's mental incapacity requires care or assistance on a regular basis to protect against the hazards or dangers incident to his daily environment.  Those findings are supported by the January 2006 social worker's statement, as well as VA treatment records and examination reports, cumulatively indicating that the Veteran suffers from severe PTSD with psychosis impacting his ability to care for himself without assistance.  

The Board is aware that there is evidence weighing against the claim.  For instance, the Veteran requires assistance due to nonservice-connected physical disabilities.  Despite that, the evidence is at least in equipoise as to whether his severe PTSD with psychosis involving hallucinations alone renders the Veteran helpless.  To the extent that a VA provider opined in July 2006 that the Veteran is competent to manage funds and medications, noting that he manages the family finances and runs the household, such findings are contrary to the Veteran's report during his April 2006 VA examination that his wife handles the money because "he is unable to handle his own funding."  

Further, the Board acknowledges that the Veteran has multiple psychiatric diagnoses in addition to PTSD with psychosis.  However, no provider has differentiated the Veteran's PTSD with psychosis symptoms from any other diagnosed disorder, including bipolar and schizoaffective disorders, depression, and a cognitive disorder.  Absent clinical evidence clearly showing such distinction, his other disorders are considered part of his service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   As such, the evidence is at least in relative equipoise as to whether the Veteran's mental disorder, alone, is so severe as to render him helpless.  

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, the Veteran is entitled to special monthly compensation for aid and attendance effective from January 13, 2006, the date of receipt of his claim, excluding any periods during which the Veteran was hospitalized at the government's expense pursuant to 38 C.F.R. § 3.552.  

Parenthetically, while the RO notes the date of claim as February 1, 2006, the Board observes that the statement requesting aid and attendance for the Veteran was received on January 27, 2006, as evidenced by an RO date-stamp.  However, even earlier, during VA treatment on January 13, 2006, the Veteran reported that he was seeking aid and attendance.  Under 38 C.F.R. § 3.157 (b), as in effect prior to March 24, 2015, once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim. Id.  Therefore, the Board finds that the date of claim here is January 13, 2006.



As such, the Board finds that an effective date of January 13, 2006, is warranted for the grant of SMC based on the need for aid and attendance, as that is the date of receipt of the informal claim, which was soon followed by receipt of the social worker's statement indicating that the Veteran's PTSD renders him in need of aid and attendance.  38 C.F.R. § 3.400(o).  

The Board finds that an earlier effective date is not warranted, as the pertinent evidence dated one year prior to January 13, 2006 does not show that it was factually ascertainable that the Veteran required aid and attendance as a result of his service-connected disabilities.  Rather the relevant evidence shows that assistance was needed as a result of nonservice-connected physical disabilities.  For example, in March 2005, when it was noted that the Veteran had difficulty preparing meals and requested Meals on Wheels, the Veteran's symptoms related to pain and physical disability.  Similarly, while the record contains a statement from a private home health social worker dated earlier in December 19, 2005, documenting the Veteran's need for aid and assistance, that statement does not indicate that it was due to the Veteran's service-connected disabilities or PTSD specifically, but rather, pain or physical disabilities that rendered him in need of assistance.  Thus, as a factually ascertainable need for aid and attendance due to service-connected disabilities was not shown during the one year prior to January 13, 2006, an effective date prior to that is not warranted.


ORDER

From January 13, 2006, entitlement to special monthly compensation based on the need for regular aid and attendance is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


